The summaries of the Colorado Court of Appeals published opinions
  constitute no part of the opinion of the division but have been prepared by
  the division for the convenience of the reader. The summaries may not be
    cited or relied upon as they are not the official language of the division.
  Any discrepancy between the language in the summary and in the opinion
           should be resolved in favor of the language in the opinion.


                                                                   SUMMARY
                                                              October 6, 2022

                               2022COA115

No. 19CA1007, People v. Dennel — Children’s Code — Juvenile
Court — Delinquency — Transfers

     In this appeal, a division of the court of appeals interprets a

provision of the juvenile transfer statute contained in the Children’s

Code.

     The defendant was charged in juvenile court with committing

a delinquent act that if committed by an adult would constitute a

class 2 felony. On the date of the alleged offense, the defendant

was fifteen years old and had no prior felony adjudications or

convictions. On the People’s motion and after a contested hearing,

the juvenile court waived its jurisdiction and transferred the

defendant’s case to district court for adult criminal proceedings.

Once the case was transferred to district court, the defendant

pleaded guilty to a class 4 felony and was sentenced as an adult.
     On appeal, the defendant contends that he wasn’t statutorily

eligible to have his case transferred from juvenile court to district

court because he didn’t have a prior felony adjudication. Relying on

People v. Nelson, 2015 COA 123, ¶ 12, the defendant contends that,

under section 19-2.5-802(1)(a)(I)(B), C.R.S. 2022, a child his age

charged with a felony must have a previous delinquency

adjudication for a felony before the juvenile court can transfer his

case to district court. He argues that because he didn’t have a prior

felony adjudication, the juvenile court erred by transferring his case

and the district court never acquired jurisdiction over him under

the transfer statute.

     Parting ways with the division in Nelson, this division of the

court of appeals concludes that the plain meaning of the transfer

statute doesn’t condition transfer eligibility on a previous

delinquency adjudication. Because the defendant was eligible for

transfer and he doesn’t otherwise challenge his transfer from

juvenile court to district court, the division affirms the defendant’s

conviction and sentence.
COLORADO COURT OF APPEALS                                      2022COA115


Court of Appeals No. 19CA1007
Pueblo County District Court Nos. 17JD220 & 18CR2025
Honorable Deborah R. Eyler, Judge


The People of the State of Colorado,

Plaintiff-Appellee,

v.

Johnny Joseph Dennel, Jr.,

Defendant-Appellant.


                             JUDGMENT AFFIRMED

                                  Division III
                         Opinion by JUDGE WELLING
                       J. Jones and Schutz, JJ., concur

                          Announced October 6, 2022


Philip J. Weiser, Attorney General, Marixa Frias, Assistant Attorney General,
Denver, Colorado, for Plaintiff-Appellee

Megan A. Ring, Colorado State Public Defender, Mark Evans, Deputy State
Public Defender, Denver, Colorado, for Defendant-Appellant
¶1    Defendant, Johnny Joseph Dennel, Jr., a juvenile, appeals the

 judgment of conviction entered by the district court after he pleaded

 guilty to manslaughter.

¶2    Dennel was charged in juvenile court with committing a

 delinquent act that if committed by an adult would constitute

 second degree murder, a class 2 felony. On the date of the alleged

 offense, Dennel was fifteen years old and had no prior felony

 adjudications or convictions. On the People’s motion and after a

 contested hearing, the juvenile court waived its jurisdiction and

 transferred Dennel’s case to district court for adult criminal

 proceedings. Once the case was transferred to district court,

 Dennel pleaded guilty to manslaughter, a class 4 felony, and was

 sentenced as an adult.

¶3    On appeal, Dennel contends that he wasn’t statutorily eligible

 to have his case transferred from juvenile court to district court

 because he didn’t have a prior felony adjudication. Relying on

 People v. Nelson, 2015 COA 123, ¶ 12, Dennel contends that, under

 section 19-2.5-802(1)(a)(I)(B), C.R.S. 2022, a child his age charged

 with a felony must have a previous delinquency adjudication for a

 felony before the juvenile court can transfer his case to district


                                    1
 court. He argues that because he didn’t have a prior felony

 adjudication, the juvenile court erred by transferring his case and

 the district court never acquired jurisdiction over him under the

 transfer statute.

¶4    Parting ways with the division in Nelson, we conclude that the

 plain meaning of the transfer statute doesn’t condition transfer

 eligibility on a previous delinquency adjudication. Because Dennel

 was eligible for transfer and he doesn’t otherwise challenge his

 transfer from juvenile court to district court, we affirm the

 judgment.

                           I.    Background

¶5    This case began when the People filed a petition in juvenile

 court alleging that Dennel had committed a delinquent act that

 constituted second degree murder, a class 2 felony, and that, at the

 time of the alleged delinquent act, Dennel was fifteen years old. It’s

 undisputed that when this case was filed, Dennel had no prior

 felony adjudications or convictions.

¶6    Seeking to charge Dennel as an adult, the People filed a

 motion requesting that the juvenile court waive its jurisdiction and

 transfer the case to district court pursuant to section 19-2.5-


                                    2
 802(1)(a)(I)(B). After a four-day transfer hearing, the juvenile court

 found probable cause that Dennel had committed the alleged

 delinquent act and that it was in the best interests of the

 community for the juvenile court to waive jurisdiction over Dennel.

 Thus, over Dennel’s objection, the juvenile court transferred the

 case to district court.

¶7    Rather than standing trial on the second degree murder

 charge, Dennel agreed to plead guilty to manslaughter, a class 4

 felony. The district court accepted Dennel’s guilty plea and

 sentenced him to a suspended ten-year term in the custody of the

 Department of Corrections on the condition that he complete a five-

 year term in the Youthful Offender System.

       II.   Dennel’s Transfer Eligibility Under Section 19-2.5-
                               802(1)(a)(I)(B)

¶8    On appeal, Dennel contends that, under the transfer statute, a

 juvenile court can’t transfer a case against a fifteen-year-old unless

 the child has at least one prior felony adjudication or conviction.

 Because he hadn’t previously been adjudicated or convicted of a

 felony, Dennel asserts that the district court didn’t acquire




                                    3
  jurisdiction to accept his plea, enter a felony conviction against

  him, and impose sentence. We disagree.

¶9     We conclude that the transfer statute doesn’t require that a

  juvenile have a prior felony adjudication before the court may

  transfer the juvenile’s case to district court and, based on this

  interpretation, Dennel was eligible to have his case transferred to

  district court.

                         A.    Standard of Review

¶ 10   This case presents an issue of statutory interpretation, which

  we review de novo. Bostelman v. People, 162 P.3d 686, 689 (Colo.

  2007). Our primary task when construing a statute is to give effect

  to the General Assembly’s intent. Id. (citing Klinger v. Adams Cnty.

  Sch. Dist. No. 50, 130 P.3d 1027, 1031 (Colo. 2006)). In

  determining the legislature’s intent, we look first to the plain

  language of the statute. Id. at 690 (citing C.S. v. People in Interest of

  I.S., 83 P.3d 627, 634 (Colo. 2004)). When reviewing a statute’s

  plain language, we read words and phrases in context and construe

  them according to their common usage, id. (citing Klinger, 130 P.3d

  at 1031), and in a manner that is harmonious with other

  provisions, People v. Ross, 2021 CO 9, ¶ 34 (“[W]e are duty-bound


                                      4
  to interpret . . . statutory provisions harmoniously — that is, in a

  manner that gives consistent and sensible effect to all their parts

  and avoids rendering any words or phrases meaningless.”).

¶ 11   If the statutory language is clear and unambiguous, we won’t

  engage in further statutory analysis. Bostelman, 162 P.3d at 689.

  Indeed, it is only when a statute is ambiguous that we may employ

  other tools of statutory construction, such as considering the

  consequences of a given construction, the end to be achieved by the

  statute, and legislative history. Id.

                      B.    Statutory Interpretation

¶ 12   The Children’s Code creates “a system of juvenile justice that

  will appropriately sanction juveniles who violate the law.” § 19-2.5-

  101(1)(a), C.R.S. 2022. Subject to certain exceptions, the juvenile

  court has “exclusive original jurisdiction” over cases involving

  juveniles. § 19-2.5-103(1), C.R.S. 2022.

¶ 13   The transfer statute is one such exception. The transfer

  statute permits the People to request that a juvenile court waive its

  jurisdiction and transfer a case to district court when — and only

  when — a petition contains certain allegations. Specifically, the

  transfer statute provides, in pertinent part, as follows:


                                     5
             (1)(a) The juvenile court may enter an order
             certifying a juvenile to be held for criminal
             proceedings in the district court if:

             (I) A petition filed in juvenile court alleges the
             juvenile is:

             (A) Twelve or thirteen years of age at the time
             of the commission of the alleged offense and is
             a juvenile delinquent by virtue of having
             committed a delinquent act that constitutes a
             class 1 or class 2 felony or a crime of violence,
             as defined in section 18-1.3-406; or

             (B) Fourteen years of age or older at the time of
             the commission of the alleged offense and is a
             juvenile delinquent by virtue of having
             committed a delinquent act that constitutes a
             felony; and

             (II) After investigation and a hearing, the
             juvenile court finds it would be contrary to the
             best interests of the juvenile or of the public to
             retain jurisdiction.

  § 19-2.5-802(1)(a)(I)-(II) (emphasis added).

¶ 14   The parties disagree about the proper interpretation of

  subsection (1)(a)(I)(B). Dennel argues that a juvenile fourteen years

  of age or older accused of committing a felony is only eligible to

  have his case transferred to district court if he has also previously

  been adjudicated delinquent for an act that constitutes a felony.

  See Nelson, ¶ 12. In contrast, the People argue that nothing in the

  statute requires a prior juvenile delinquency adjudication.

                                       6
¶ 15   We agree with the People. Our conclusion rests on the plain

  language of the statute, which is where we turn first.

                            1.    Plain Language

¶ 16   The statute spells out what must be “alleged” in a delinquency

  petition for a case to be eligible for transfer to district court.

  Specifically, the statute requires the delinquency petition to allege

  that the juvenile is at least a certain age and that the juvenile is

  accused of committing an offense of at least a certain seriousness.

  For a child aged twelve or thirteen to be eligible for transfer, the

  petition must allege that the juvenile committed a delinquent act

  that constitutes a class 1 or 2 felony or a crime of violence, § 19-

  2.5-802(1)(a)(I)(A); for a juvenile fourteen years or older to be eligible

  for transfer, the petition must allege that the juvenile committed a

  delinquent act that constitutes a felony, § 19-2.5-802(1)(a)(I)(B).

¶ 17   Dennel contends, however, that while the age requirements in

  the statute refer to the juvenile’s age at the time of the charged

  offense, the references to the level of offense contained in

  subsections (1)(a)(I)(A) and (1)(a)(I)(B) describe what the petition

  must allege with respect to the juvenile’s adjudicatory history. In

  other words, Dennel contends that for a child of twelve or thirteen


                                       7
  to have his case transferred to district court, he must have been

  previously adjudicated for a delinquent act that constitutes a class

  1 or 2 felony or a crime of violence; and for a juvenile fourteen years

  old or older, he must have been previously adjudicated for a

  delinquent act that constitutes a felony.

¶ 18   We reject Dennel’s urged interpretation because it doesn’t

  comport with the plain language of the statute. We begin our plain

  language analysis by highlighting the significance of the word

  “alleges” in the transfer statute — particularly the first use of this

  word (in subsection (1)(a)(I)) and its impact on subsequent

  language. See § 19-2.5-802(1)(a)(I) (“A petition filed in juvenile court

  alleges the juvenile is . . . .”) (emphasis added).

¶ 19   Sub-subparagraphs (A) and (B) are part of, and follow the

  initial language of, subsection (1)(a)(I). Therefore, they simply

  describe the requisite — as yet, unproven — allegations that the

  People must include in the petition to demonstrate transfer

  eligibility. See Webster’s Third New International Dictionary 55

  (2002) (defining “allege” as “to assert, affirm, state without proof or

  before proving”) (emphasis added). Both sub-subparagraphs

  contain two elements linked by the conjunction “and”; they specify


                                      8
  (1) the juvenile’s age at the time of the offense, and (2) the offense

  classification. See § 19-2.5-802(1)(a)(I)(A), (B).

¶ 20   Thus, reading sub-subparagraph (B) in conjunction with the

  prefatory language in subsection (1)(a)(I), the People must allege

  that the juvenile (1) is fourteen years of age or older at the time of

  the offense, and (2) has committed a delinquent act that constitutes

  a felony. As for the first required allegation, it’s undisputed that the

  statute refers to the juvenile’s age at the time of the offense alleged

  in the petition. Mindful of the unproven quality of an allegation —

  and the fact that the word “alleges” applies equally to both elements

  of sub-subparagraph (B) — we conclude that the second element

  also refers to the present alleged offense rather than a prior felony

  adjudication.

¶ 21   Reading this sub-subparagraph in context confirms our

  conclusion. Under section 19-2.5-802(1)(a)(I)(A), (B), the petition

  must simply “allege” that the juvenile is a “juvenile delinquent by

  virtue of having committed a delinquent act.” That is, a juvenile’s

  delinquency status is tied only to an unproven assertion of

  delinquent conduct, not a juvenile’s already proven adjudicatory

  history.


                                      9
¶ 22   Moreover, the statute’s focus on the allegations in the

  “petition” (as opposed to the motion to transfer) further underscores

  that the statute’s reference to the allegations of delinquent conduct

  is to the conduct giving rise to the filing of the petition, not the

  juvenile’s adjudicatory history. Indeed, the purpose of the petition

  is to put the juvenile on notice of the facts surrounding the alleged

  offense that brings him within the juvenile court’s jurisdiction. See

  § 19-2.5-502(3), (4), C.R.S. 2022 (setting forth the form and content

  of a delinquency petition). The motion to transfer, not the petition,

  is the logical place to include collateral information such as

  adjudicatory history.

¶ 23   Our interpretation is further bolstered by the way that the

  legislature differentiates between allegations of delinquency and

  proven prior delinquency elsewhere in the transfer statute. For

  example, when listing the factors a juvenile court must consider

  when deciding whether to transfer a case, the legislature

  conspicuously differentiates between the present “alleged offense”

  and crimes for which the juvenile was “previously adjudicated.”

  Compare § 19-2.5-802(4)(b)(II), (III) (listing factors concerning the

  “alleged offense”), with § 19-2.5-802(4)(b)(IX), (X), (XIII) (listing


                                      10
  factors that focus on whether the juvenile was “previously

  adjudicated” for certain delinquent acts), and § 19-2.5-802(4)(b)(XI)

  (dealing with previous commitment to the department of human

  services “following an adjudication”) (emphasis added). The

  contrast is particularly stark in section 19-2.5-802(4)(b)(XIII), which

  includes a reference to both the current and prior offenses:

  “Whether the juvenile is sixteen years of age or older at the time of

  the offense and has been twice previously adjudicated a juvenile

  delinquent . . . .” (Emphasis added.) Cf. § 19-2.5-801(1)(c)(II),

  C.R.S. 2022 (using the language “[i]s found to have a prior

  adjudicated felony offense” when imposing a prior adjudication

  requirement for direct filing a case against a juvenile in district

  court).

¶ 24   To put a finer point on it, for the statute to mean what Dennel

  contends it means, it would need to be written differently. Instead

  of providing that the petition must allege that the juvenile is

  “[f]ourteen years of age or older at the time of the commission of the

  alleged offense and is a juvenile delinquent by virtue of having

  committed a delinquent act that constitutes a felony,” it would use

  the phrase “has been previously adjudicated” in place of “is,”


                                     11
leaving a statute reading as follows (with deleted existing language

shown in strike-through and added hypothetical language

underlined):

           (1)(a) The juvenile court may enter an order
           certifying a juvenile to be held for criminal
           proceedings in the district court if:

           (I) A petition filed in juvenile court alleges the
           juvenile is:

           ....

           (B) Fourteen years of age or older at the time of
           the commission of the alleged offense and is
           has been previously adjudicated a juvenile
           delinquent by virtue of having committed a
           delinquent act that constitutes a felony.

Indeed, as discussed above, “has been previously adjudicated” is

the phrase that the legislature has used when describing

adjudicatory history. See also, e.g., § 19-2.5-1125(2), C.R.S. 2022

(“A juvenile is a repeat juvenile offender if the juvenile has been

previously adjudicated a juvenile delinquent and is adjudicated a

juvenile delinquent for a delinquent act that constitutes a

felony . . . .”) (emphasis added). But that’s not the statute the

legislature adopted. See, e.g., Dep’t of Revenue v. Agilent Techs.,

Inc., 2019 CO 41, ¶ 16 (“[W]e must respect the legislature’s choice



                                   12
  of language, and we will not add words to a statute or subtract

  words from it.”).

¶ 25   And Nelson doesn’t persuade us otherwise, which is where we

  turn next.

                          2.    Addressing Nelson

       Dennel relies on the division’s opinion in Nelson to argue that

  for a fifteen-year-old’s juvenile case to be eligible for transfer, he

  must have a prior adjudication. Nelson, ¶ 12.

¶ 26   The question presented in Nelson was whether the district

  court had jurisdiction over Nelson, a juvenile, following a change in

  the direct file statute — a change that was adopted after Nelson had

  been charged but before he pleaded guilty. Id. at ¶ 2. Nelson

  argued that because the felony to which he pleaded guilty was no

  longer eligible for direct filing in district court, the district court

  lacked jurisdiction over him and his case. Id. at ¶ 10. In rejecting

  Nelson’s contention, the division held that the district court had

  jurisdiction to accept Nelson’s plea and impose a sentence if

  Nelson’s case was eligible for either direct file or transfer. Id. at

  ¶ 12. And in determining that Nelson’s case was eligible for

  transfer, the division observed,


                                      13
             According to the presentence investigation
             report, Nelson had pleaded guilty to at least
             three prior felony charges and was therefore a
             juvenile delinquent at the time of the subject
             offense. Therefore, although Nelson’s offenses
             are not eligible for direct filing under the
             current version of the [direct file s]tatute, they
             are eligible for district court jurisdiction under
             [the transfer statute].

  Id. (citations omitted).

¶ 27   To be sure, in reaching its conclusion that Nelson’s case was

  eligible for transfer to district court, the division in Nelson

  interpreted the transfer statute to require a prior felony

  adjudication — the very interpretation that Dennel is urging us to

  adopt. Id. For two reasons, however, we aren’t persuaded that the

  division in Nelson got the interpretation of this part of the transfer

  statute correct. See People v. Daley, 2021 COA 85, ¶ 89 (we aren’t

  bound by decisions of prior divisions).

¶ 28   First, the division in Nelson didn’t have to parse the statute to

  the extent that we must here. In Nelson, it was undisputed that the

  juvenile both pleaded guilty to a felony in the case at issue and had

  prior felony adjudications. Nelson, ¶ 12 (noting that Nelson had

  “pleaded guilty to at least three prior felony charges”). Thus,

  regardless of whether the phrase “is a juvenile delinquent by virtue


                                      14
  of having committed a delinquent act that constitutes a felony,”

  § 19-2.5-802(1)(a)(I)(B), referred to the charged offense or the

  juvenile’s adjudicatory history, the result would have been the same

  for Nelson: his case was eligible for transfer. Accordingly, the

  Nelson division wasn’t required to grapple with the precise issue we

  have before us: whether a juvenile is transfer-eligible without a

  previous delinquency adjudication for a felony.

¶ 29   Second, for the reasons previously articulated, our reading of

  the statute’s plain language leads us to a different conclusion.

  Accordingly, given that the outcome in Nelson didn’t turn on this

  issue and the division only addressed it in passing, we aren’t

  persuaded by Nelson to depart from our plain language statutory

  analysis laid out in Part II.B.1 above.

  3.    The Purpose of the Children’s Code and Policy Considerations
                Don’t Require a Different Interpretation

¶ 30   Finally, we aren’t persuaded by Dennel’s contention that the

  “overall theme” of the Children’s Code “demands that a prior felony

  adjudication is necessary to transfer a fourteen- or fifteen-year-old

  to adult court.”




                                    15
¶ 31    While section 19-2.5-802(1)(a)(I) sets forth the minimum

  requirements for transfer eligibility, a juvenile whose case satisfies

  those minimum requirements isn’t automatically transferred to

  district court upon the request of a prosecutor. Far from it.

  Instead, after investigation and a hearing, the juvenile court is

  required to determine whether “it would be contrary to the best

  interests of the juvenile or of the public to retain jurisdiction.” § 19-

  2.5-802(1)(a)(II). Among the factors the juvenile court must consider

  in this inquiry are the juvenile’s previous adjudicatory history, see

  § 19-2.5-802(4)(b)(V), (IX), (X), (XI), (XIII), and the seriousness of the

  charged offense, see § 19-2.5-802(4)(b)(I), (II), (III), (VII), (VIII).

¶ 32    Thus, the legislature determined that both the seriousness of

  the charged offense and the juvenile’s adjudicatory history (or lack

  thereof) must be taken into account when a juvenile court decides

  whether to transfer a case to district court. But when drawing a

  bright line with respect to who is eligible for transfer, the statute the

  legislature crafted focuses only on the juvenile’s age and the

  seriousness of the presently charged offense. We aren’t at liberty to

  second-guess that policy judgment or add requirements to it. See

  Agilent Techs., ¶ 16.


                                        16
                                 C.   Application

¶ 33    The petition charging Dennel alleged that he is a juvenile

  delinquent “by virtue of having committed a delinquent act that

  constitutes a felony” — namely, second degree murder, a class 2

  felony — and that he was “[f]ourteen years of age or older at the

  time of the commission of the alleged offense.” This satisfied the

  requirements of section 19-2.5-802(1)(a)(I)(B), notwithstanding the

  fact that Dennel had no prior felony adjudications. Dennel doesn’t

  challenge any other aspect of the transfer proceedings on appeal.

  Because the juvenile court complied with the transfer statute in

  certifying Dennel to be held for criminal proceedings in district

  court, the transfer was proper. And because the transfer was

  proper, the district court had jurisdiction to accept Dennel’s plea to

  manslaughter, a class 4 felony, and sentence him as it did. See

  § 19-2.5-802(1)(d)(I), (II).

                III.   Attorney General’s Waiver Contention

¶ 34    On appeal, the Attorney General argues, in the alternative,

  that even if we were to interpret the transfer statute as Dennel

  urges, Dennel’s plea to the class 4 felony of manslaughter waived

  any challenge he may have to the district court’s authority to take


                                       17
  his plea and impose a sentence. See, e.g., Patton v. People, 35 P.3d

  124, 128 (Colo. 2001) (a guilty plea generally waives all

  nonjurisdictional challenges to a conviction); Wood v. People, 255

  P.3d 1136, 1140 (Colo. 2011) (distinguishing between a court’s

  subject matter jurisdiction and its authority to act). Dennel

  responds that this isn’t so because his challenge is to the district

  court’s subject matter jurisdiction over his case, and this

  jurisdictional challenge isn’t waivable. See, e.g., § 19-2.5-103(1)

  (vesting “exclusive original jurisdiction” over juveniles in the

  juvenile court “[e]xcept as otherwise provided by law”); People v.

  Wetter, 985 P.2d 79, 80 (Colo. App. 1999) (a challenge to a court’s

  subject matter jurisdiction survives a plea and may be raised at any

  time, including for the first time on appeal).

¶ 35   At the core of this dispute is whether failure to satisfy the

  statutory prerequisites for transfer is jurisdictional or not. This, in

  turn, implicates whether the General Assembly may constitutionally

  limit the general jurisdiction of district courts. See Colo. Const.

  art. VI, § 9(1) (“The district courts . . . shall have original

  jurisdiction in all civil, probate, and criminal cases, except as

  otherwise provided herein . . . .”); cf. People ex rel. Terrell v. Dist. Ct.,


                                       18
  164 Colo. 437, 441, 435 P.2d 763, 765 (1967) (recognizing that the

  General Assembly could, without offending the constitution, remove

  the Denver District Court’s jurisdiction over criminal cases

  involving children under the age of sixteen charged with felonies by

  exercising its “power to create and define crimes” and “within

  reasonable limits [to] fix the age below which there can be no

  criminal responsibility”); People v. Sandoval, 2016 COA 57, ¶¶ 20-

  22 (framing issues related to the direct file statute as implicating

  the General Assembly’s authority to limit the Denver District

  Court’s constitutional jurisdiction).

¶ 36   Because we conclude that, based on his age and the charge

  contained in the petition, Dennel was eligible for transfer, we leave

  for another day the question of whether a juvenile who is statutorily

  ineligible for transfer to district court waives a challenge to the

  district court’s authority over him by entering a guilty plea in

  district court or if that defect is jurisdictional such that it survives

  the plea and can be raised for the first time on appeal. See People

  v. Timoshchuk, 2018 COA 153, ¶ 14 (recognizing that courts should

  avoid constitutional issues that need not be resolved in order to

  decide a case); see also Cnty. Ct. v. Allen, 442 U.S. 140, 154 (1979)


                                     19
  (Courts “have a duty to decide constitutional questions when

  necessary to dispose of the litigation before them. But they have an

  equally strong duty to avoid constitutional issues that need not be

  resolved in order to determine the rights of the parties to the case

  under consideration.”).

                            IV.   Conclusion

¶ 37   For the foregoing reasons, we affirm the district court’s

  judgment.

       JUDGE J. JONES and JUDGE SCHUTZ concur.




                                    20